Citation Nr: 0432176	
Decision Date: 12/03/04    Archive Date: 12/14/04

DOCKET NO.  04-38 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Sioux Falls, 
South Dakota 


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
private dental expenses for treatment rendered by H.C. 
Peterson Jr., D.D.S., on September 26, 2002.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  



INTRODUCTION

The veteran served on active duty from November 1945 to 
February 1947.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 decision by the Department of 
Veterans Affairs (VA) Medical Center in Sioux Falls, South 
Dakota, which is the agency of original jurisdiction (AOJ) in 
this matter.

REMAND

The veteran is seeking entitlement to payment or 
reimbursement for dental expenses incurred from treatment 
rendered by H.C. Peterson Jr., D.D.S., on September 26, 2002.  
The AOJ has indicated that it did not authorize this 
treatment.  The exact nature of the treatment in question 
afforded to the veteran is not clear, as while the record 
contains a bill of $3,540.00 for the treatment, the clinical 
records thereof are not associated with the claims file.

Under 38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 
(2004) (formerly 38 C.F.R. § 17.80), reimbursement for 
unauthorized medical expenses is available only where: (1) 
such care or services were rendered in a medical emergency of 
such nature that delay would have been hazardous to life or 
health; (2) such care or services were rendered to a veteran 
in need thereof (A) for an adjudicated service-connected 
disability, (B) for a non- service-connected disability 
associated with and held to be aggravating a service-
connected disability, (C) for any disability of a veteran who 
has a total disability permanent in nature from a service-
connected disability, or (D) for any illness, injury, or 
dental condition in the case of a veteran who (i) is a 
participant in a vocational rehabilitation program (as 
defined in section 3101(9) of this title), and (ii) is 
medically determined to have been in need of care or 
treatment . . . ; and (3) [VA] or other Federal facilities 
were not feasibly available, and an attempt to use them 
beforehand would not have been reasonable, sound, wise, or 
practical.  38 U.S.C.A. § 1728(a) (West 2002); 38 C.F.R. § 
17.120 (2004).  The veteran was notified of these provisions 
in the June 2004 statement of the case provided by the AOJ.  

The United States Court of Appeals for Veterans Claims has 
observed that, given the use by Congress of the conjunctive 
"and" emphasized in the above paragraph, "all three 
statutory requirements would have to be met before 
reimbursement could be authorized."  Malone v. Gober, 10 
Vet. App. 539, 542 (1997), citing Cotton v. Brown, 7 Vet. 
App. 325, 327 (1995); Hayes v. Brown, 6 Vet. App. 66 (1993); 
H.R. Rep. No. 93-368, at 9 (July 10, 1973) ("[The proposed 
provision a]uthorizes reimbursement of certain veterans who 
have service-connected disabilities, under limited 
circumstances, for reasonable value of hospital care or 
medical services . . . from sources other than the VA.  
Eligible veterans are those receiving treatment for a 
service-connected disability . . . Services must be rendered 
in a medical emergency and VA or other Federal facilities 
must not be feasibly available.")

However, the Board notes that the Veterans Millennium Health 
Care and Benefits Act, which became effective in May 2000, 
also provides general authority for reimbursement for the 
reasonable value of emergency treatment furnished in a non- 
Department facility those veterans who are active Department 
health-care participants (enrolled in the annual patient 
enrollment system and recipients of Department hospital, 
nursing home, or domiciliary care under such system within 
the last 24-month period) and who are personally liable for 
such treatment and not eligible for reimbursement under the 
provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725 
(West 2002); Pub. L. No. 106-117, 113 Stat. 1556 (1999).  
Notice of these criteria was not provided by the June 2004 
statement of the case or in other communications of record. 

The term "emergency treatment" is defined as medical care 
or services furnished when VA or other Federal facilities are 
not feasibly available and an attempt to use them beforehand 
would not be reasonable, when such care or services are 
rendered in a medical emergency of such nature that a prudent 
lay person reasonably expects that delay in seeking immediate 
medical attention would be hazardous to life or health, and 
only until such time as the veteran can be transferred safely 
to a VA or other Federal facility. 38 U.S.C.A. § 1725(f)(1) 
(added by Pub. L. No. 106-117).

On July 12, 2000, VA published an interim final rule 
establishing regulations implementing 38 U.S.C.A. § 1725.  66 
Fed. Reg. 36,467, 36,472.  Those interim regulations are now 
final, and are codified at 38 C.F.R. § 17.1000-1008 (2004).  
The regulations, consistent with the statute, became 
effective in May 2000.  Thus, because the treatment at issue 
in this case was rendered after that date and the veteran's 
claim for reimbursement was filed after the effective date, 
both 38 U.S.C.A. § 1725 and its implementing regulations 
potentially apply to the veteran's claim, and therefore must 
be considered at this time.  These provisions were not 
provided to the veteran in the SOC or elsewhere.

In this case, the veteran is service connected for dental 
treatment purposes for teeth numbers 7, 8, 9 and 10.  In 
light of these facts and the legal criteria set forth above, 
there appear to be certain facts not established by the 
record which would be relevant to any determination made as 
to the impact of the legal criteria listed above on the 
veteran's claim.  For example, the record does not establish 
whether the veteran is an active Department health-care 
participant as defined by law at 38 U.S.C.A. § 1725.  Also, 
it is unclear as to whether the dental treatment in question 
could constitute "emergency treatment" as defined by 38 
U.S.C.A. § 1725, as the records from this treatment are not 
associated with the claims file.  In this regard, the veteran 
contends the condition was emergent to the extent that, on 
the day in question, his "permanent bridge [was] hanging by 
one eye tooth and dangling in [his] mouth," rendering him 
unable to chew.  See the veteran's VA Form 9 received 
September 17, 2004.  Therefore, the Board concludes that a 
remand of this case is necessary so that the AOJ may have the 
opportunity to readjudicate this claim under the legal 
provisions cited above, and develop any evidence necessary 
for that readjudication.

The Board also takes note of the Veterans Claims Assistance 
Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 
(2000), which substantially amended the provisions of chapter 
51 of title 38 of the United States Code and, among other 
things, eliminated the requirement of a well-grounded claim 
and enhanced the assistance to be afforded to claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (now codified as amended at 38 U.S.C.A. § 5103 (West 
2002)).  Although the Secretary has issued implementing 
regulations, these regulations are applicable only to claims 
governed by 38 C.F.R. Part 3; thus, it appears the VCAA 
regulations would not be applicable to this case, in which 
the governing regulations reside in Part 17 of 38 C.F.R.  See 
66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001) (Supplementary 
Information: Scope and Applicability).  The Board finds that, 
while this case is in remand status, the AOJ should ensure 
full compliance with any pertinent provisions of the VCAA and 
subsequent related authority.

For the reasons stated above, this appeal is REMANDED to the 
AOJ for the following development.  VA will notify the 
veteran if further action is required on his part.

1.  The AOJ should gather any additional 
evidence that is necessary in order to 
adjudicate the veteran's claim for 
reimbursement of medical expenses incurred at 
the office of H.C. Peterson Jr., D.D.S., on 
September 26, 2002, under the provisions of 38 
U.S.C.A. §§ 1725 and 1728.  In particular, the 
AOJ should obtain any evidence necessary to 
establish whether the veteran was, during the 
pertinent time period, an active VA health 
care participant as defined by the pertinent 
criteria, and to establish whether any of the 
treatment received from Dr. Peterson on 
September 26, 2002, constituted emergency 
treatment under the applicable statutory 
provisions.  This includes medical records of 
the treatment in question rendered by Dr. 
Peterson, which must be obtained and 
associated with the record.

2.  After undertaking any additional 
evidentiary development deemed necessary, the 
AOJ should readjudicate the veteran's claim of 
entitlement to payment or reimbursement for 
the medical expenses in question, with 
specific consideration given to the provisions 
of 38 U.S.C.A. §§ 1725 and 1728 and their 
implementing regulations.  The AOJ should make 
specific findings as to whether or not the 
veteran is an active Department health care 
participant as defined by the pertinent 
criteria, and as to whether or not any of the 
treatment he received from Dr. Peterson on 
September 26, 2002, constituted emergency 
treatment as that term is defined by the 
applicable legal criteria.  If possible, a VA 
dentist should be asked to review the 
pertinent treatment records and to make a 
determination as to whether they evidence 
emergent treatment.  To the extent that any 
expenses are not reimbursed, the exact dollar 
amount of such expenses should be specified.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.  No action is 
required of the veteran until he is notified.

The veteran as the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


